UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS 66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and address of agent for service) (913)-384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Buffalo China Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 94.34% Consumer Discretionary - 11.65% Automobiles - 7.79% Dongfeng Motor Group Co. Ltd. - Class H $ Great Wall Motor Company Ltd. - Class H Specialty Retail - 3.86% Emperor Watch & Jewellery Ltd. Hengdeli Holdings Ltd. Lentuo Internationl Inc. - ADR (a) Oriental Watch Holdings Ltd. Total Consumer Discretionary (Cost $3,557,063) Consumer Staples - 7.88% Food Products - 3.82% Biostime International Holdings Ltd. Personal Products - 4.06% Prince Frog International Holdings Ltd. Total Consumer Staples (Cost $1,440,788) Energy - 22.97% Oil, Gas & Consumable Fuels - 22.97% China Petroleum & Chemical Corp. - ADR China Petroleum & Chemical Corp. - Class H CNOOC Ltd. Kunlun Energy Company Ltd. PetroChina Company Ltd. - ADR PetroChina Company Ltd. Total Energy (Cost $4,033,000) Financials - 27.22% Commercial Banks - 9.36% Agricultural Bank of China Ltd. - Class H Bank Of China Ltd. - Class H BOC Hong Kong (Holdings) Ltd. China Construction Bank - Class H Industrial & Commercial Bank of China Ltd. - Class H Insurance - 17.86% AIA Group Ltd. China Life Insurance Co., Ltd - ADR (a) China Life Insurance Co., Ltd. - Class H PICC Property and Casuality Co. Ltd. - Class H (a) Ping An Insurance (Group) Co. of China Ltd. - Class H Total Financials (Cost $6,199,094) Health Care - 2.38% Biotechnology - 2.38% 3SBio, Inc. - ADR (a) Total Health Care (Cost $386,643) Information Technology - 10.06% Communications Equipment - 2.37% AAC Technologies Holdings Inc. Internet Software & Services - 7.69% 21Vianet Group Inc. - ADR (a) Qihoo 360 Technology Co Ltd - ADR (a) Tencent Holdings Ltd Total Information Technology (Cost $2,010,376) Utilities - 12.18% Gas Utilities - 5.84% China Resources Gas Group Ltd. ENN Energy Holdings Ltd. Towngas China Company Ltd. Independent Power Producers & Energy Traders - 6.34% China Resources Power Holdings Company Ltd. Huaneng Power International, Inc. - ADR (a) Huaneng Power International, Inc. - Class H Total Utilities (Cost $2,319,080) TOTAL COMMON STOCKS (Cost $19,946,044) SHORT TERM INVESTMENTS - 0.72% Investment Company - 0.72% Fidelity Institutional Government Portfolio - 0.01% (b) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $149,356) Total Investments (Cost ($20,095,400) - 95.06% Other Assets in Excess of Liabilities - 4.94% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) 7-day yield. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of June 30, 2012, the country diversification was as follows: Fair Value Percentage China $ % Hong Kong % Total Common Stock and Warrants % Total Short Term Investment % Total Investments % Other Assets in Excess of Liabilities % TOTAL NET ASSETS $ % The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Discovery Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.00% Consumer Discretionary - 0.90% Media - 0.90% Pandora Media Inc. (a) $ Total Consumer Discretionary (Cost $3,587,018) Energy - 5.45% Energy Equipment & Services - 5.45% Baker Hughes, Inc. Forum Energy Technologies Inc Com (a) Schlumberger Ltd. (b) Total Energy (Cost $21,544,116) Health Care - 27.64% Biotechnology - 3.43% Amylin Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 4.75% Align Technology, Inc. (a) Baxter International Inc. Health Care Providers & Services - 1.84% HEALTHSOUTH Corp. (a) Health Care Technology - 3.02% athenahealth Inc. (a) Computer Programs and Systems, Inc. Vocera Communications Inc. (a) Life Sciences Tools & Services - 5.46% Agilent Technologies, Inc. Charles River Laboratories International, Inc. (a) Illumina, Inc. (a) Techne Corp. Pharmaceuticals - 9.14% Akorn, Inc. (a) Allergan, Inc. Forest Laboratories, Inc. (a) Hospira, Inc. (a) Warner Chilcott PLC - Class A (a) (b) Total Health Care (Cost $90,045,703) Industrials - 7.36% Aerospace & Defense - 1.78% Ceradyne, Inc. Construction & Engineering - 2.25% Quanta Services, Inc. (a) Electrical Equipment - 1.50% Roper Industries, Inc. Machinery - 1.47% Chart Industries, Inc. (a) Professional Services - 0.36% The Advisory Board Co. (a) Total Industrials (Cost $23,005,265) Information Technology - 51.42% Communications Equipment - 10.93% ADTRAN, Inc. Aruba Networks Inc. (a) F5 Networks, Inc. (a) Juniper Networks, Inc. (a) Motorola Solutions, Inc. QUALCOMM Inc. Computers & Peripherals - 7.64% Apple Inc. (a) EMC Corp. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 0.76% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 10.93% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) eBay Inc. (a) Equinix, Inc. (a) Google Inc. - Class A (a) Millennial Media Inc. (a) IT Services - 3.44% International Business Machines Corp. (IBM) NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 4.78% Applied Materials, Inc. Broadcom Corp. - Class A Semtech Corp. (a) Software - 12.94% ACI Worldwide, Inc. (a) ANSYS, Inc. (a) Broadsoft Inc. (a) Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Fortinet Inc. (a) Oracle Corp. Rovi Corp. (a) Total Information Technology (Cost $184,702,793) Materials - 4.23% Chemicals - 4.23% FMC Corp. Monsanto Co. Total Materials (Cost $12,130,406) TOTAL COMMON STOCKS (Cost $335,015,301) SHORT TERM INVESTMENTS - 2.80% Investment Company - 2.80% Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $11,293,786) Total Investments (Cost ($346,309,087) - 99.80% Other Assets in Excess of Liabilities - 0.20% TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $14,126,701 (3.50% of net assets) at June 30, 2012. (c) 7-day yield. The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Flexible Income Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 49.99% Consumer Discretionary - 1.44% Hotels, Restaurants & Leisure - 1.44% McDonald's Corp. (b) $ Total Consumer Discretionary (Cost $6,374,900) Consumer Staples - 12.25% Beverages - 3.31% The Coca Cola Co. Diageo plc - ADR (d) Dr. Pepper Snapple Group, Inc. (a) PepsiCo, Inc. Food & Staples Retailing - 2.27% Costco Wholesale Corp. Roundy's, Inc. (a) Sysco Corp. Wal-Mart Stores, Inc. Food Products - 3.00% Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods Inc. - Class A Household Products - 3.67% The Clorox Co. Colgate-Palmolive Co. (b) Kimberly-Clark Corp. (b) The Procter & Gamble Co. (b) Total Consumer Staples (Cost $45,330,937) Energy - 13.87% Energy Equipment & Services - 3.33% Baker Hughes, Inc. Patterson-UTI Energy, Inc. (b) Schlumberger Ltd. (b)(d) Tidewater Inc. (b) Oil, Gas & Consumable Fuels - 10.54% BP, plc - ADR (d) Chevron Corp. ConocoPhillips Exxon Mobil Corp. EQT Midstream Partners LP (a) Hess Corp. (b) HollyFrontier Corp. (b) Kinder Morgan Inc. Marathon Oil Corp. Marathon Petroleum Corp. Phillips 66 (a) Royal Dutch Shell PLC - ADR (d) Total Energy (Cost $52,053,170) Financials - 2.12% Insurance - 2.12% The Allstate Corp. Chubb Corp. Cincinnati Financial Corp. Total Financials (Cost $6,816,035) Health Care - 6.18% Health Care Equipment & Supplies - 0.58% Baxter International, Inc. Pharmaceuticals - 5.60% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline, PLC - ADR (d) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Total Health Care (Cost $23,934,912) Industrials - 6.64% Aerospace & Defense - 1.62% The Boeing Co. (b) Commercial Services & Supplies - 2.03% Pitney Bowes, Inc. Republic Services, Inc. Waste Management Inc. Industrial Conglomerates - 2.75% 3M Co. (b) General Electric Co. (b) Machinery - 0.17% Illinois Tool Works Inc. Road & Rail - 0.07% CSX Corp. Total Industrials (Cost $28,796,614) Information Technology - 3.83% IT Services - 0.68% International Business Machines Corp. (IBM) (b) Semiconductors & Semiconductor Equipment - 1.99% Applied Materials, Inc. (b) Intel Corp. Software - 1.16% Microsoft Corp. Total Information Technology (Cost $15,563,176) Materials - 2.69% Chemicals - 1.21% The Dow Chemical Co. (b) E.I. du Pont de Nemours & Co. (b) Metals & Mining - 1.48% Newmont Mining Corp. (b) Total Materials (Cost $12,945,290) Telecommunication Services - 0.21% Diversified Telecommunication Services - 0.21% CenturyLink Inc. Total Telecommunication Services (Cost $903,834) Utilities - 0.76% Gas Utilities - 0.48% Questar Corp. Multi-Utilities - 0.28% OGE Energy Corp. Total Utilities (Cost $2,832,494) TOTAL COMMON STOCKS (Cost $195,551,362) REITS - 0.18% Financials - 0.18% Real Estate Investment Trusts (REITs) - 0.18% Plum Creek Timber Co, Inc. Total Financials (Cost $776,016) TOTAL REITS (Cost $776,016) CONVERTIBLE BONDS - 3.18% Consumer Discretionary - 1.00% Media - 1.00% Live Nation Entertainment Inc. 2.875%, 07/15/2027 Total Consumer Discretionary (Cost $4,483,014) Health Care - 1.34% Biotechnology - 1.34% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Total Health Care (Cost $5,778,476) Information Technology - 0.84% Software - 0.84% Rovi Corp. 2.625%, 02/15/2040 Total Information Technology (Cost $3,996,406) TOTAL CONVERTIBLE BONDS (Cost $14,257,896) CORPORATE BONDS - 30.10% Consumer Discretionary - 7.19% Diversified Consumer Services - 0.66% Carriage Services, Inc. 7.875%, 01/15/2015 Hotels, Restaurants & Leisure - 1.54% Ameristar Casinos, Inc. 7.500%, 04/15/2021(Acquired 04/19/2012, Cost $128,696) (c)(e) Gaylord Entertainment Co. 6.750%, 11/15/2014 Isle of Capri Casinos 7.000%, 03/01/2014 Leisure Equipment & Products - 0.49% Brunswick Corp. 7.375%, 09/01/2023 Media - 3.92% Lions Gate Entertainment Inc. 10.250%, 11/01/2016 (d) 4.000%, 01/11/2017(Acquired 01/11/2012, Cost $2,500,000) (d)(f) MDC Partners Inc. 11.000%, 11/01/2016 (d) Specialty Retail - 0.58% Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Total Consumer Discretionary (Cost $30,420,235) Consumer Staples - 2.39% Food & Staples Retailing - 1.64% The Pantry, Inc. 7.750%, 02/15/2014 Food Products - 0.75% Post Holdings, Inc. 7.375%, 02/15/2022 (Acquired 01/27/2012, Cost $125,000) (c)(e) Smithfield Foods, Inc. 7.750%, 07/01/2017 Total Consumer Staples (Cost $10,554,903) Energy - 6.76% Energy Equipment & Services - 0.11% Hornbeck Offshore Services, Inc. 8.000%, 09/01/2017 5.875%, 04/01/2020 (Acquired 03/02/2012, Cost $150,000) (c)(e) Oil, Gas & Consumable Fuels - 6.65% Cloud Peak Energy Resources LLC/Cloud Peak Energy Finance Co. 8.250%, 12/15/2017 Frontier Oil Corp. 8.500%, 09/15/2016 6.875%, 11/15/2018 Goodrich Pete Corp. 8.875%, 03/15/2019 Kodiak Oil & Gas Corp. 8.125%, 12/01/2019 (Acquired 01/19/2012 through 06/05/2012, Cost $4,710,127) (c)(d)(e) Swift Energy Co. 7.125%, 06/01/2017 United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $30,252,415) Financials - 0.24% Capital Markets - 0.24% Stifel Financial Corp. 6.700%, 01/15/2022(a) Total Financials (Cost $1,002,400) Health Care - 3.17% Health Care Providers & Services - 2.41% Acadia Healthcare Co., Inc. 12.875%, 11/01/2018 Examworks Group, Inc. 9.000%, 07/15/2019 CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 Pharmaceuticals - 0.76% Warner Chilcott Corp. 7.750%, 09/15/2018 (d) Total Health Care (Cost $13,226,784) Industrials - 6.50% Aerospace & Defense - 0.82% Kratos Defense & Security Solutions, Inc. 10.000%, 06/01/2017 Commercial Services & Supplies - 2.50% American Reprographics Co. 10.500%, 12/15/2016 Iron Mountain, Inc. 6.625%, 01/01/2016 R. R. Donnelley & Sons Co. 8.600%, 08/15/2016 Construction & Engineering - 0.92% Tutor Perini Corp. 7.625%, 11/01/2018 Electrical Equipment - 0.93% Polypore International, Inc. 7.500%, 11/15/2017 Road & Rail - 1.33% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (d) Quality Distribution LLC/QD Capital Corp. 9.875%, 11/01/2018 Total Industrials (Cost $28,876,158) Information Technology - 3.85% Electronic Equipment, Instruments & Components - 1.43% Kemet Corp. 10.500%, 05/01/2018 (e) 10.500%, 05/01/2018 IT Services - 1.62% iGATE Corp. 9.000%, 05/01/2016 Lender Processing Services, Inc. 8.125%, 07/01/2016 Software - 0.80% Audatex North America, Inc. 6.750%, 06/15/2018 (e) Total Information Technology (Cost $17,504,929) TOTAL CORPORATE BONDS (Cost $131,837,824) SHORT TERM INVESTMENTS - 18.35% Investment Company - 18.35% Fidelity Institutional Government Portfolio - 0.01%, 0.077% (g) The STIT-Treasury Portfolio - 0.02%, 0.051% (g) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $84,368,805) Total Investments (Cost ($426,791,903) - 101.80% Liabilities in Excess of Other Assets - (1.80)% ) TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing (b) Portions of these Investments are segregated as collateral (c) Restricted security deemed liquid.The total value of restricted securities is $5,056,813 (1.10% of net assets) at June 30, 2012. (d) Foreign Issued Security. The total value of these securities amounted to $52,827,574 (11.49% of net assets) at June 30, 2012. (e) 144A Security. The total value of these securities is $12,878,063 (2.80% of net assets) at June 31, 2012. (f) Illiquid Security.The total value of these securities amounted to $2,529,212 (0.55% of net assets) at June 30, 2012. (g) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Flexible Income Fund Schedule of Options Written June 30, 2012 (Unaudited) Contracts Value CALL OPTIONS 3M Co. Expiration: July 2012, Exercise Price: $90.00 $ Applied Materials, Inc. Expiration: October 2012, Exercise Price: $13.00 The Boeing Co. Expiration: November 2012, Exercise Price: $82.50 Expiration: November 2012, Exercise Price: $80.00 Colgate-Palmolive Co. 75 Expiration: August 2012, Exercise Price: $100.00 The Dow Chemical Co. Expiration: September 2012, Exercise Price: $33.00 E.I. du Pont de Nemours & Co. 50 Expiration: July 2012, Exercise Price: $52.50 General Electric Co. Expiration: December 2012, Exercise Price: $22.00 Hess Corp. Expiration: August 2012, Exercise Price: $80.00 HollyFrontier Corp. Expiration: July 2012, Exercise Price: $31.50 HollyFrontier Corp. Expiration: September 2012, Exercise Price: $40.00 International Business Machines Corp. (IBM) 50 Expiration: July 2012, Exercise Price: $205.00 International Business Machines Corp. (IBM) 50 Expiration: July 2012, Exercise Price: $200.00 Kimberly-Clark Corp. 1 Expiration: July 2012, Exercise Price: $75.00 McDonald's Corp. Expiration: September 2012, Exercise Price: $95.00 Newmont Mining Corp. 50 Expiration: September 2012, Exercise Price: $60.00 Patterson-UTI Energy, Inc. Expiration: July 2012, Exercise Price: $17.00 The Procter & Gamble Co. Expiration: October 2012, Exercise Price: $65.00 Schlumberger Ltd. Expiration: July 2012, Exercise Price: $70.00 Expiration: August 2012, Exercise Price: $70.00 Tidewater Inc. 50 Expiration: July 2012, Exercise Price: $50.00 Total Written Option (Premiums received (262,640)) $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Growth Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.39% Consumer Discretionary - 12.12% Auto Components - 2.63% Gentex Corp. $ Johnson Controls, Inc. Hotels, Restaurants & Leisure - 4.62% McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Household Durables - 2.01% Harman International Industries, Inc. Textiles, Apparel & Luxury Goods - 2.86% NIKE, Inc. Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $57,714,680) Consumer Staples - 2.19% Beverages - 2.19% The Coca Cola Co. Total Consumer Staples (Cost $8,703,292) Energy - 6.06% Energy Equipment & Services - 6.06% Baker Hughes, Inc. Lufkin Industries, Inc. Schlumberger Ltd. (b) Total Energy (Cost $37,992,140) Financials - 9.50% Capital Markets - 6.26% Affiliated Managers Group, Inc. (a) The Goldman Sachs Group, Inc. Northern Trust Corp. T. Rowe Price Group Inc. Diversified Financial Services - 3.24% JPMorgan Chase & Co. MSCI, Inc. (a) Total Financials (Cost $45,125,842) Health Care - 13.41% Health Care Equipment & Supplies - 5.34% Align Technology, Inc. (a) Baxter International, Inc. Haemonetics Corp. (a) Life Sciences Tools & Services - 3.07% Agilent Technologies, Inc. Charles River Laboratories International, Inc. (a) Pharmaceuticals - 5.00% Abbott Laboratories Allergan, Inc. Johnson & Johnson Total Health Care (Cost $50,557,680) Industrials - 12.59% Aerospace & Defense - 2.37% The Boeing Co. Air Freight & Logistics - 2.04% FedEx Corp. Electrical Equipment - 1.91% Emerson Electric Co. Industrial Conglomerates - 3.86% 3M Co. General Electric Co. Machinery - 2.41% Chart Industries, Inc. (a) The Timken Co. Total Industrials (Cost $56,502,172) Information Technology - 35.36% Communications Equipment - 6.88% Cisco Systems, Inc. Juniper Networks, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 8.21% Apple Inc. (a) EMC Corp. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.34% National Instruments Corp. Internet Software & Services - 7.13% Akamai Technologies, Inc. (a) Ancestry.com, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) IT Services - 1.69% Visa Inc. Semiconductors & Semiconductor Equipment - 5.73% Altera Corp. Broadcom Corp. - Class A KLA-Tencor Corp. Software - 4.38% Electronic Arts Inc. (a) Oracle Corp. VMware, Inc. (a) Total Information Technology (Cost $159,891,105) Materials - 6.16% Chemicals - 6.16% E.I. du Pont de Nemours & Co. FMC Corp. Monsanto Co. Praxair, Inc. Total Materials (Cost $25,836,100) TOTAL COMMON STOCKS (Cost $442,323,011) SHORT TERM INVESTMENTS - 3.43% Investment Company - 3.43% Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $16,762,839) Total Investments (Cost ($459,085,850) - 100.82% Liabilities in Excess of Other Assets - (0.82)% ) TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $8,957,580 (1.83% of net assets) at June 30, 2012. (c) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo High Yield Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 3.50% Consumer Discretionary - 0.53% Hotels, Restaurants & Leisure - 0.53% WMS Industries Inc. (a) $ Total Consumer Discretionary (Cost $938,951) Consumer Staples - 0.87% Food & Staples Retailing - 0.36% Roundy's, Inc. (a) Food Products - 0.51% Kraft Foods Inc. - Class A Total Consumer Staples (Cost $1,880,394) Financials - 0.47% Diversified Financial Services - 0.47% JPMorgan Chase & Co. Total Financials (Cost $1,604,106) Health Care - 1.63% Pharmaceuticals - 1.63% Abbott Laboratories Johnson & Johnson Total Health Care (Cost $3,344,229) Special Purpose Entity - 0.00% Broadcasting (except Internet) - 0.00% Adelphia Recovery Trust (a)(b)(d) 0 Total Special Purpose Entity (Cost $712,005) 0 TOTAL COMMON STOCKS (Cost $8,479,685) CONVERTIBLE PREFERRED STOCKS - 3.14% Consumer Discretionary - 0.78% Media - 0.78% The Interpublic Group of Companies, Inc. Total Consumer Discretionary (Cost $2,015,050) Financials - 1.37% Commercial Banks - 1.37% Boston Private Capital Trust I (a) Total Financials (Cost $5,342,000) Health Care - 0.99% Health Care Providers & Services - 0.99% HealthSouth Corp. Total Health Care (Cost $2,563,619) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $9,920,669) PREFERRED STOCKS - 2.09% Financials - 2.09% Capital Markets - 0.92% AMG Capital Trust I Real Estate Management & Development - 1.17% Firstservice Corp. (a)(e) Total Financials (Cost $5,032,681) TOTAL PREFERRED STOCKS (Cost $5,032,681) CONVERTIBLE BONDS - 9.35% Consumer Discretionary - 0.41% Media - 0.41% The Interpublic Group of Companies, Inc. 4.750%, 03/15/2023 Total Consumer Discretionary (Cost $990,000) Consumer Staples - 0.11% Food & Staples Retailing - 0.11% The Pantry, Inc. 3.000%, 11/15/2012 Total Consumer Staples (Cost $291,577) Energy - 1.77% Energy Equipment & Services - 1.77% Hornbeck Offshore Services, Inc. 1.625%, 11/15/2026 Total Energy (Cost $4,122,365) Financials - 0.50% Capital Markets - 0.50% Janus Capital Group, Inc. 3.250%, 07/15/2014 Total Financials (Cost $1,303,915) Health Care - 3.15% Biotechnology - 1.15% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Health Care Equipment & Supplies - 0.78% NuVasive, Inc. 2.250%, 03/15/2013 Life Sciences Tools & Services - 1.22% Charles River Laboratories International, Inc. 2.250%, 06/15/2013 Total Health Care (Cost $7,989,190) Industrials - 1.42% Electrical Equipment - 0.73% General Cable Corp. 4.500%, 11/15/2029 Machinery - 0.12% Chart Industries, Inc. 2.000%, 08/01/2018 Trading Companies & Distributors - 0.57% WESCO International, Inc. 6.000%, 09/15/2029 Total Industrials (Cost $2,841,610) Information Technology - 1.91% Internet Software & Services - 1.19% DealerTrack Holdings, Inc. 1.500%, 03/15/2017 (b)(f) Software - 0.72% Rovi Corp. 2.625%, 02/15/2040 Total Information Technology (Cost $4,983,571) Materials - 0.08% Metals & Mining - 0.08% Steel Dynamics, Inc. 5.125%, 06/15/2014 Total Materials (Cost $200,000) TOTAL CONVERTIBLE BONDS (Cost $22,722,228) CORPORATE BONDS - 69.17% Consumer Discretionary - 25.55% Diversified Consumer Services - 3.47% Carriage Services, Inc. 7.875%, 01/15/2015 Education Management LLC 8.750%, 06/01/2014 Monitronics International Inc. 9.125%, 04/01/2020 (b)(c)(f) Hotels, Restaurants & Leisure - 4.41% Ameristar Casinos, Inc. 7.500%, 04/15/2021 (b)(c)(f) Cedar Fair L.P. 9.125%, 08/01/2018 Gaylord Entertainment Co. 6.750%, 11/15/2014 Penn National Gaming, Inc. 8.750%, 08/15/2019 Royal Caribbean Cruises Ltd. 7.000%, 06/15/2013(e) 7.500%, 10/15/2027 (e) Scientific Games International Inc. 7.875%, 06/15/2016 (b)(c)(f) Speedway Motorsports, Inc. 8.750%, 06/01/2016 6.750%, 02/01/2019 Vail Resorts, Inc. 6.500%, 05/01/2019 Household Durables - 0.97% Jarden Corp. 7.500%, 05/01/2017 Libbey Glass, Inc. 6.875%, 05/15/2020 (b)(c)(f) Sealy Mattress Co. 10.875%, 04/15/2016 (b)(c)(f) Internet & Catalog Retail - 0.40% HSN, Inc. 11.250%, 08/01/2016 Leisure Equipment & Products - 1.15% Brunswick Corp. 7.375%, 09/01/2023 Media - 8.09% Interactive Data Corp. 10.250%, 08/01/2018 Lamar Media Corp. 6.625%, 08/15/2015 6.625%, 08/15/2015 5.875%, 02/01/2022 (b)(c)(f) Lions Gate Entertainment Inc. 10.250%, 11/01/2016 (e) 4.000%, 01/11/2017 (b)(e) MDC Partners Inc. 11.000%, 11/01/2016 (e) Regal Entertainment Group 9.125%, 08/15/2018 Ticketmaster Entertainment, Inc. 10.750%, 08/01/2016 Specialty Retail - 3.92% Asbury Automotive Group, Inc. 7.625%, 03/15/2017 Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Textiles, Apparel & Luxury Goods - 3.14% Oxford Industries, Inc. 11.375%, 07/15/2015 Phillips Van-Heusen 7.750%, 11/15/2023 Total Consumer Discretionary (Cost $63,917,649) Consumer Staples - 7.73% Food & Staples Retailing - 3.64% The Pantry, Inc. 7.750%, 02/15/2014 SUPERVALU Inc. 8.000%, 05/01/2016 Susser Holdings LLC / Susser Finance Corp. 8.500%, 05/15/2016 Food Products - 1.24% Darling International, Inc. 8.500%, 12/15/2018 Post Holdings, Inc. 7.375%, 02/15/2022 (b)(c)(f) Smithfield Foods, Inc. 7.750%, 07/01/2017 Personal Products - 2.85% Prestige Brands Inc. 8.250%, 04/01/2018 Revlon Consumer Products Corp. 9.750%, 11/15/2015 Total Consumer Staples (Cost $19,629,771) Energy - 7.52% Energy Equipment & Services - 0.72% Hornbeck Offshore Services, Inc. 5.875%, 04/01/2020 (b)(c)(f) Parker Drilling Co. 9.125%, 04/01/2018 SESI, LLC 7.125%, 12/15/2021 (b)(c)(f) Oil, Gas & Consumable Fuels - 6.80% Berry Petroleum Co. 10.250%, 06/01/2014 Cloud Peak Energy Resources LLC/Cloud Peak Energy Finance Co. 8.250%, 12/15/2017 Concho Resources, Inc. 8.625%, 10/01/2017 6.500%, 01/15/2022 Continental Resources, Inc. 8.250%, 10/01/2019 Frontier Oil Corp. 6.875%, 11/15/2018 Goodrich Pete Corp. 8.875%, 03/15/2019 Inergy LP/Inergy Finance Corp. 6.875%, 08/01/2021 United Refining Co. 10.500%, 02/28/2018 Total Energy (Cost $19,594,955) Health Care - 4.50% Health Care Providers & Services - 3.09% Acadia Healthcare Co., Inc. 12.875%, 11/01/2018 Examworks Group, Inc. 9.000%, 07/15/2019 CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 Pharmaceuticals - 1.41% Warner Chilcott Corp. 7.750%, 09/15/2018 (e) Total Health Care (Cost $10,982,881) Industrials - 16.92% Aerospace & Defense - 4.65% AAR Corp. 7.250%, 01/15/2022 (b)(c)(f) Kratos Defense & Security Solutions, Inc. 10.000%, 06/01/2017 TransDigm, Inc. 7.750%, 12/15/2018 Triumph Group Inc. 8.000%, 11/15/2017 8.625%, 07/15/2018 Commercial Services & Supplies - 4.45% Casella Waste Systems, Inc. 7.750%, 02/15/2019 Covanta Holding Corp. 3.250%, 06/01/2014 (b) 7.250%, 12/01/2020 Iron Mountain, Inc. 6.625%, 01/01/2016 Mobile Mini, Inc. 6.875%, 05/01/2015 R. R. Donnelley & Sons Co. 8.600%, 08/15/2016 Construction & Engineering - 1.39% Tutor Perini Corp. 7.625%, 11/01/2018 Electrical Equipment - 0.40% Polypore International, Inc. 7.500%, 11/15/2017 Machinery - 1.44% Altra Holdings, Inc. 8.125%, 12/01/2016 American Railcar Industries, Inc. 7.500%, 03/01/2014 Road & Rail - 4.59% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (e) 6.625%, 12/15/2020 (e) 6.125%, 06/15/2021 (e) Quality Distribution LLC/QD Capital Corp. 9.875%, 11/01/2018 Total Industrials (Cost $42,359,695) Information Technology - 6.34% Electronic Equipment, Instruments & Components - 1.94% Anixter Inc. 5.625%, 05/01/2019 Kemet Corp. 10.500%, 05/01/2018 Internet Software & Services - 0.10% Equinix, Inc. 7.000%, 07/15/2021 IT Services - 2.79% iGATE Corp. 9.000%, 05/01/2016 Lender Processing Services, Inc. 8.125%, 07/01/2016 Semiconductors & Semiconductor Equipment - 0.92% KLA-TencorCorp. 6.900%, 05/01/2018 National Semiconductor Corp. 6.600%, 06/15/2017 Software - 0.59% Audatex North America, Inc. 6.750%, 06/15/2018 (b)(f) Total Information Technology (Cost $15,838,622) Materials - 0.20% Metals & Mining - 0.20% Steel Dynamics, Inc. 7.625%, 03/15/2020 Total Materials (Cost $500,000) Telecommunication Services - 0.41% Diversified Telecommunications - 0.41% Level 3 Financing, Inc. 10.000%, 02/01/2018 Total Telecommunication Services (Cost $1,066,675) TOTAL CORPORATE BONDS (Cost $173,890,248) SHORT TERM INVESTMENTS - 10.75% Investment Company - 10.75% Fidelity Institutional Government Portfolio - 0.01%, 0.077% (g) The STIT-Treasury Portfolio - 0.02%, 0.051% (g) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $28,747,790) Total Investments (Cost ($248,793,301) - 98.00% Other Assets in Excess of Liabilities - 2.00% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Illiquid Security.The total value of these securities amounted to $989,494 (0.55% of net assets) at June 30, 2012. (c) Restricted security deemed liquid.The total value of restricted securities is $7,011,889 (2.62% of net assets) at June 30, 2012. (d) Fair valued security. The total value of these securities amounted to $0 (0.00% of net assets) at June 30, 2012. (e) Foreign issued security. The total value of these securities amounted to $33,077,174 (12.37% of net assets) at June 30, 2012. (f) 144A Security. The total value of these securities is $11,778,139 (4.40% of net assets) at June 30, 2012. (g) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo International Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 86.03% Australia - 0.58% Metals & Mining - 0.58% BHP Billiton Ltd. - ADR $ Total Australia (Cost $437,098) Brazil - 6.55% Diversified Financial Services - 1.38% BM&F Bovespa SA Health Care Providers & Services - 1.88% Diagnosticos da America SA Fleury SA Real Estate Management & Development - 1.11% BR Properties SA Iguatemi Empresa de Shopping Centers SA Wireless Telecommunication Services - 2.18% Tim Participacoes SA - ADR Total Brazil (Cost $4,749,978) Canada - 0.39% Metals & Mining - 0.39% Teck Resources Ltd. - Class B Total Canada (Cost $300,015) Chile - 1.50% Beverages - 1.50% Compania Cervecerias Unidas S.A. - ADR Total Chile (Cost $794,327) China - 3.64% Automobiles - 0.69% Dongfeng Motor Group Co. Ltd. - Class H Biotechnology - 0.97% 3SBio, Inc. - ADR(a) Food Products - 0.33% Biostime International Holdings Ltd. Health Care Equipment & Supplies - 0.76% Mindray Medical International Ltd. - ADR IT Services - 0.27% Travelsky Technology Ltd. - Class H Specialty Retail - 0.62% Lentuo Internationl Inc. - ADR(a) Total China (Cost $2,945,570) France - 12.06% Beverages - 2.89% Pernod Ricard SA Remy Cointreau SA Chemicals - 1.30% Air Liquide SA Electrical Equipment - 1.40% Schneider Electric Energy Equipment & Services - 1.78% Technip SA Food Products - 1.67% DANONE S.A. Multiline Retail - 0.42% PPR Software - 1.61% Dassault Systemes S.A. Textiles, Apparel & Luxury Goods - 0.99% LVMH Moet Hennessy Louis Vuitton SA Total France (Cost $7,621,399) Germany - 14.31% Automobiles - 0.48% Bayerische Motoren Werke (BMW) AG Bayerische Motoren Werke (BMW) AG - ADR Chemicals - 0.92% Linde AG Food Products - 0.85% KWS Saat AG Health Care Equipment & Supplies - 2.10% Fresenius SE Household Products - 2.01% Henkel AG & Co. KGaA Industrial Conglomerates - 0.56% Siemens AG - ADR Pharmaceuticals - 2.04% Bayer AG - ADR Bayer AG Software - 2.10% SAP AG - ADR Textiles, Apparel & Luxury Goods - 3.25% Adidas AG Puma AG Rudolf Dassler Sport Total Germany (Cost $8,958,641) Hong Kong - 5.67% Hotels, Restaurants & Leisure - 0.23% Mandarin Oriental International Ltd. Industrial Conglomerates - 4.15% Jardine Matheson Holding Ltd. Jardine Strategic Holdings Ltd.(a) Specialty Retail - 0.70% Belle International Holdings Ltd. Oriental Watch Holdings Ltd. Textiles, Apparel & Luxury Goods - 0.59% Stella International Holdings Ltd. Total Hong Kong (Cost $3,581,046) India - 1.24% Pharmaceuticals - 1.24% Dr. Reddy's Laboratories Ltd. - ADR Total India (Cost $721,953) Indonesia - 0.26% Wireless Telecommunication Services - 0.26% Tower Bersama Infrastructure Tbk PT Total Indonesia (Cost $163,943) Israel - 0.91% Pharmaceuticals - 0.91% Teva Pharmaceutical Industries Ltd. - ADR Total Israel (Cost $656,068) Italy - 0.31% Textiles, Apparel & Luxury Goods - 0.31% Salvatore Ferragamo Italia SpA Total Italy (Cost $205,283) Japan - 2.68% Electronic Equipment, Instruments & Components - 0.30% Nippon Electric Glass Co., Ltd. Machinery - 1.22% FANUC CORP. Office Electronics - 0.72% CANON INC. - ADR Tobacco - 0.44% JAPAN TOBACCO INC. Total Japan (Cost $2,012,292) Luxembourg - 1.66% Wireless Telecommunication Services - 1.66% Millicom Internationall Cellular SA(a) Total Luxembourg (Cost $890,509) Malaysia - 2.08% Airlines - 1.77% AirAsia BHD Hotels, Restaurants & Leisure - 0.31% QSR Brands Bhd Total Malaysia (Cost $673,270) Mexico - 1.42% Food & Staples Retailing - 0.62% Wal-Mart de Mexico SAB de CV - ADR Wireless Telecommunication Services - 0.80% America Movil SAB de CV - ADR Total Mexico (Cost $910,366) Netherlands - 2.93% Food Products - 1.83% Unilever NV - NY Shares - ADR Semiconductors & Semiconductor Equipment - 1.10% ASML Holding N.V. - NY Shares - ADR Total Netherlands (Cost $1,730,479) Norway - 0.91% Commercial Services & Supplies - 0.91% Tomra Systems Asa Total Norway (Cost $437,067) Singapore - 0.85% Semiconductors & Semiconductor Equipment - 0.85% Avago Technologies Ltd. Total Singapore (Cost $545,220) Spain - 2.04% Food Products - 0.51% Ebro Foods SA Specialty Retail - 1.53% Industria de Diseno Textil, S.A. (Inditex) Total Spain (Cost $1,165,844) Sweden - 1.20% Communications Equipment - 1.20% Telefonaktirbolaget LM Ericsson - ADR(a) Total Sweden (Cost $1,005,930) Switzerland - 10.76% Capital Markets - 3.06% GAM Holding AG Julius Baer Group Ltd. Chemicals - 1.91% Syngenta Ag - ADR Electrical Equipment - 1.51% ABB Ltd. - ADR Food Products - 1.87% Barry Callebaut Ag Nestle SA Marine - 0.24% Kuehne + Nagel International AG Specialty Retail - 0.36% Dufry AG(a) Textiles, Apparel & Luxury Goods - 1.81% Compagnie Financiere Richemont SA - Class BR A The Swatch Group AG Total Switzerland (Cost $7,173,245) Taiwan, Province of China - 1.74% Semiconductors & Semiconductor Equipment - 1.74% Taiwan Semiconductor Manufacturing Company Ltd. - ADR Total Taiwan, Province of China (Cost $858,239) United Kingdom - 10.34% Beverages - 2.52% Diageo plc - ADR SABMiller plc Capital Markets - 2.18% Schroders PLC Schroders PLC Energy Equipment & Services - 1.07% Petrofac Ltd. Health Care Equipment & Supplies - 1.10% Smith & Nephew PLC - ADR Hotels, Restaurants & Leisure - 1.79% Millennium & Copthorne Hotels PLC Internet Software & Services - 1.68% Telecity Group PLC(a) Total United Kingdom (Cost $6,455,116) TOTAL COMMON STOCK (Cost $54,992,898) PREFERRED STOCKS - 3.18% Brazil - 3.18% Beverages - 2.16% Companhia de Bebidas das Americas (AMBEV) - ADR Oil, Gas & Consumable Fuels - 1.02% Petroleo Brasileiro S.A. - ADR Total Brazil (Cost $2,094,368) TOTAL PREFERRED STOCK (Cost $2,094,368) SHORT TERM INVESTMENTS - 2.12% Investment Company - 2.12% Fidelity Institutional Government Portfolio - 0.01% (b) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $1,433,742) Total Investments (Cost ($58,521,008) - 91.33% Other Assets in Excess of Liabilities - 8.67% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing (b) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of June 30, 2012, the industry diversification was as follows: Fair Value Percentage Common Stocks Airlines $ % Automobiles % Beverages % Biotechnology % Capital Markets % Chemicals % Commercial Services & Supplies % Communications Equipment % Diversified Financial Services % Electrical Equipment % Electronic Equipment, Instruments & Components % Energy Equipment & Services % Food & Staples Retailing % Food Products % Health Care Equipment & Supplies % Health Care Providers & Services % Hotels, Restaurants & Leisure % Household Products % Industrial Conglomerates % Internet Software & Services % IT Services % Machinery % Marine % Metals & Mining % Multiline Retail % Office Electronics % Pharmaceuticals % Real Estate Management & Development % Semiconductors & Semiconductor Equipment % Software % Specialty Retail % Textiles, Apparel & Luxury Goods % Tobacco % Wireless Telecommunication Services % Total Common Stocks % Preferred Stocks Beverages % Oil, Gas & Consumable Fuels % Total Preferred Stocks % Short Term Investments Investment Company % Total Short Term Investments % Total Investments % Other Assets in Excess of Liabilities % TOTAL NET ASSETS $ % The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Large Cap Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 96.51% Consumer Discretionary - 14.71% Auto Components - 2.15% Johnson Controls, Inc. $ Automobiles - 3.68% TOYOTA MOTOR CORP. - ADR (b) Hotels, Restaurants & Leisure - 2.49% Marriott International, Inc. - Class A Media - 1.54% The Walt Disney Co. Specialty Retail - 0.72% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 4.13% Deckers Outdoor Corp. (a) Luxottica Group S.p.A. - ADR(b) NIKE, Inc. Total Consumer Discretionary (Cost $4,326,902) Consumer Staples - 2.28% Food & Staples Retailing - 2.28% Costco Wholesale Corp. Total Consumer Staples (Cost $365,171) Energy - 5.81% Energy Equipment & Services - 5.81% Baker Hughes, Inc. Schlumberger Ltd. (b) Total Energy (Cost $1,712,663) Financials - 11.64% Capital Markets - 3.89% The Goldman Sachs Group, Inc. Northern Trust Corp. Diversified Financial Services - 7.75% American Express Co. Franklin Resources, Inc. JPMorgan Chase & Co. Total Financials (Cost $2,889,486) Health Care - 16.99% Biotechnology - 3.23% Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 2.25% Varian Medical Systems, Inc. (a) Health Care Providers & Services - 1.85% HEALTHSOUTH Corp. (a) Health Care Technology - 1.50% Cerner Corp. (a) Life Sciences Tools & Services - 2.38% Agilent Technologies, Inc. Pharmaceuticals - 5.78% Forest Laboratories, Inc. (a) Hospira, Inc. (a) Total Health Care (Cost $4,523,561) Industrials - 9.88% Aerospace & Defense - 5.15% The Boeing Co. Precision Castparts Corp. Air Freight & Logistics - 2.96% FedEx Corp. Construction & Engineering - 1.77% Fluor Corp. Total Industrials (Cost $2,015,872) Information Technology - 31.14% Communications Equipment - 7.48% Juniper Networks, Inc. (a) Motorola Solutions, Inc. QUALCOMM Inc. Computers & Peripherals - 2.65% NetApp, Inc. (a) Internet Software & Services - 5.91% eBay Inc. (a) Google Inc. - Class A (a) IT Services - 1.49% Visa Inc. Semiconductors & Semiconductor Equipment - 7.71% Altera Corp. Applied Materials, Inc. Broadcom Corp. - Class A Software - 5.90% Electronic Arts Inc. (a) Oracle Corp. Total Information Technology (Cost $8,784,966) Materials - 4.06% Chemicals - 4.06% Monsanto Co. Total Materials (Cost $874,920) TOTAL COMMON STOCKS (Cost $25,493,541) SHORT TERM INVESTMENTS - 3.92% Investment Company - 3.92% Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $1,173,465) Total Investments (Cost ($26,667,006) - 100.43% Liabilities in Excess of Other Assets - (0.43)% ) TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $2,510,386 (8.38% of net assets) at June 30, 2012. (c) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Micro Cap Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 94.36% Consumer Discretionary - 6.52% Diversified Consumer Services - 0.95% National American University Holdings, Inc. $ Hotels, Restaurants & Leisure - 2.05% Shuffle Master, Inc. (a) Household Durables - 1.28% iRobot Corp. (a) Textiles, Apparel & Luxury Goods - 2.24% Oxford Industries, Inc. Total Consumer Discretionary (Cost $2,403,346) Consumer Staples - 1.78% Food Products - 1.78% Smart Balance, Inc. (a) Total Consumer Staples (Cost $481,820) Financials - 6.64% Capital Markets - 0.98% Cohen & Steers, Inc. Diversified Financial Services - 5.66% FX Alliance Inc. (a) MarketAxess Holdings, Inc. (a) Total Financials (Cost $1,706,143) Health Care - 18.20% Health Care Equipment & Supplies - 8.70% Align Technology, Inc. (a) ICU Medical, Inc. (a) Meridian Bioscience, Inc. Neogen Corp. (a) Health Care Providers & Services - 3.68% Landauer, Inc. National Research Corp. Health Care Technology - 5.82% Computer Programs and Systems, Inc. Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Total Health Care (Cost $4,554,673) Industrials - 13.38% Building Products - 1.12% Ameresco, Inc. - Class A (a) Commercial Services & Supplies - 1.63% Heritage-Crystal Clean, Inc. (a) Construction & Engineering - 2.21% MYR Group Inc. (a) Electrical Equipment - 2.76% Thermon Group Holdings Inc. (a) Machinery - 4.03% Chart Industries, Inc. (a) Proto Labs, Inc. (a) Professional Services - 1.63% Exponent, Inc. (a) Total Industrials (Cost $4,116,609) Information Technology - 45.44% Communications Equipment - 2.79% EXFO, Inc. (a) (b) Procera Networks, Inc. (a) Computers & Peripherals - 3.47% Rimage Corp. Stratasys, Inc. (a) Electronic Equipment, Instruments & Components - 2.78% DTS, Inc. (a) Electro Scientific Industries, Inc. Internet Software & Services - 15.54% comScoreInc. (a) Cornerstone OnDemand, Inc. (a) Envestnet, Inc. (a) Internap Network Services Corp. (a) Keynote Systems, Inc. SciQuest, Inc. (a) SPS Commerce Inc. (a) XO Group, Inc. (a) Zix Corp. (a) Semiconductors & Semiconductor Equipment - 3.26% NVE Corp. (a) PDF Solutions, Inc. (a) Software - 17.60% ACI Worldwide, Inc. (a) Bottomline Techologies, Inc. (a) Deltek,Inc. (a) Ellie Mae, Inc. (a) EPIQ Systems, Inc. Exa Corp. (a) Guidewire Software Inc. (a) Imperva Inc. (a) Proofpoint, Inc. (a) PROS Holdings, Inc. (a) Tangoe, Inc. (a) Velti PLC (a) (b) Total Information Technology (Cost $16,513,730) Materials - 1.42% Chemicals - 0.37% STR Holdings Inc. (a) Metals & Mining - 1.05% Horsehead Holding Corp. (a) Total Materials (Cost $858,699) Telecommunication Services - 0.98% Diversified Telecommunication Services - 0.98% 8x8, Inc. (a) Total Telecommunication Services (Cost $426,153) TOTAL COMMON STOCKS (Cost $31,061,173) SHORT TERM INVESTMENTS - 8.08% Investment Company - 8.08% Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $3,642,129) Total Investments (Cost ($34,703,302) - 102.44% Liabilities in Excess of Other Assets - (2.44)% ) TOTAL NET ASSETS - 100.00% $ PLC Public Limited Company (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $884,934 (1.96% of net assets) at June 30, 2012. (c) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Mid Cap Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 95.13% Consumer Discretionary - 25.74% Auto Components - 4.22% Autoliv, Inc. $ Gentex Corp. Distributors - 1.46% LKQ Corp. (a) Diversified Consumer Services - 2.12% DeVry, Inc. Hotels, Restaurants & Leisure - 4.78% International Game Technology Life Time Fitness, Inc. (a) Household Durables - 2.95% Harman International Industries, Inc. Specialty Retail - 6.31% Abercrombie & Fitch Co. - Class A PETsMART, Inc. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 3.90% Deckers Outdoor Corp. (a) Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $163,940,974) Consumer Staples - 1.57% Food & Staples Retailing - 1.57% Whole Foods Market, Inc. Total Consumer Staples (Cost $3,658,440) Financials - 16.62% Capital Markets - 7.17% Affiliated Managers Group, Inc. (a) Eaton Vance Corp. Northern Trust Corp. Diversified Financial Services - 9.45% Global Payments Inc. Moody's Corp. Morningstar, Inc. MSCI, Inc. (a) Total Financials (Cost $100,904,148) Health Care - 10.65% Biotechnology - 1.05% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 1.84% DENTSPLY International, Inc. Life Sciences Tools & Services - 2.91% Charles River Laboratories International, Inc. (a) Illumina, Inc. (a) Pharmaceuticals - 4.85% Forest Laboratories, Inc. (a) Hospira, Inc. (a) Total Health Care (Cost $61,125,213) Industrials - 7.40% Air Freight & Logistics - 1.07% UTI Worldwide, Inc. (b) Commercial Services & Supplies - 1.84% Covanta HoldingCorp. Construction & Engineering - 2.83% Quanta Services, Inc. (a) Professional Services - 1.66% Verisk Analytics, Inc - Class A (a) Total Industrials (Cost $44,885,940) Information Technology - 30.48% Communications Equipment - 2.34% Juniper Networks, Inc. (a) Electronic Equipment, Instruments & Components - 3.37% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 5.99% Akamai Technologies, Inc. (a) Equinix, Inc. (a) IT Services - 6.34% Fiserv, Inc. (a) NeuStar, Inc. (a) VeriFone Systems, Inc. (a) Semiconductors & Semiconductor Equipment - 2.66% KLA-Tencor Corp. Software - 9.78% ANSYS, Inc. (a) Electronic Arts Inc. (a) Fortinet Inc. (a) Red Hat, Inc. (a) Rovi Corp. (a) Solera Holdings Inc. Total Information Technology (Cost $181,090,737) Materials - 2.67% Chemicals - 2.67% FMC Corp. Total Materials (Cost $9,605,756) TOTAL COMMON STOCKS (Cost $565,211,208) SHORT TERM INVESTMENTS - 4.95% Investment Company - 4.95% Fidelity Institutional Government Portfolio - 0.01% (c) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $33,585,030) Total Investments (Cost ($598,796,238) - 100.08% Liabilities in Excess of Other Assets - (0.08)% ) TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $7,243,639 (1.07% of net assets) at June 30, 2012. (c) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Buffalo Small Cap Fund Schedule of Investments June 30, 2012 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 97.26% Consumer Discretionary - 17.44% Auto Components - 1.57% Gentex Corp. $ Diversified Consumer Services - 1.95% Capella Education Co. (a)(d) DeVry, Inc. Hotels, Restaurants & Leisure - 8.70% Life Time Fitness, Inc. (a) P.F. Chang's China Bistro, Inc. (d) Peet's Coffee & Tea Inc. (a) WMS Industries, Inc. (a)(d) Household Durables - 2.21% Harman International Industries, Inc. Internet & Catalog Retail - 0.32% Blue Nile, Inc. (a) Media - 1.08% Pandora Media Inc. (a) Textiles, Apparel & Luxury Goods - 1.61% Oxford Industries, Inc. (d) Total Consumer Discretionary (Cost $325,078,875) Consumer Staples - 2.19% Food & Staples Retailing - 2.19% The Fresh Market, Inc. (a) Total Consumer Staples (Cost $44,587,752) Energy - 1.68% Energy Equipment & Services - 1.68% Lufkin Industries, Inc. Total Energy (Cost $55,643,544) Financials - 11.24% Capital Markets - 5.67% Financial Engines Inc. (a) Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Diversified Financial Services - 4.17% FX Alliance Inc. (a)(c) MarketAxess Holdings, Inc. (a) Morningstar, Inc. (c) Real Estate Management & Development - 1.40% FirstService Corp. (a)(b)(c) Total Financials (Cost $182,835,020) Health Care - 14.78% Biotechnology - 1.04% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Services - 0.29% PSS World Medical, Inc. (a) Health Care Equipment & Supplies - 6.53% Align Technology, Inc. (a) Haemonetics Corp. (a) Health Care Technology - 2.87% athenahealth Inc. (a) Life Sciences Tools & Services - 4.05% ICON PLC - ADR (a)(b)(c) Techne Corp. (c) Total Health Care (Cost $218,321,758) Industrials - 15.07% Aerospace & Defense - 3.81% Ceradyne, Inc. Hexcel Corp. (a) Electrical Equipment - 1.42% Polypore International, Inc. (a) Machinery - 3.08% Chart Industries, Inc. (a) Valmont Industries, Inc. Professional Services - 6.20% The Corporate Executive Board Co. (c)(d) Costar Group, Inc. (a) Road & Rail - 0.56% Genesee & Wyoming Inc. (a) Total Industrials (Cost $229,989,202) Information Technology - 34.86% Communications Equipment - 4.40% ADTRAN, Inc. Aruba Networks Inc. (a) Computers & Peripherals - 2.48% Stratasys, Inc. (a)(d) Electronic Equipment, Instruments & Components - 2.45% DTS, Inc. (a) National Instruments Corp. Internet Software & Services - 9.59% Ancestry.com, Inc. (a) Angie's List Inc. (a) Cornerstone OnDemand, Inc. (a) DealerTrack Holdings Inc. (a)(c)(d) Dice Holdings Inc. (a)(d) Internap Network Services Corp. (a) (c)(d) LogMeIn, Inc. (a)(d) Millennial Media Inc. (a) IT Services - 2.28% NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 5.62% Cabot Microelectronics Corp. MKS Instruments, Inc. (c) Semtech Corp. (a) Software - 8.04% ACI Worldwide, Inc. (a) Broadsoft Inc. (a) Manhattan Associates, Inc. (a) OPNET Technologies, Inc. (d) RealD Inc. (a) The Ultimate Software Group, Inc. (a) Total Information Technology (Cost $716,912,494) TOTAL COMMON STOCKS (Cost $1,773,368,645) SHORT TERM INVESTMENTS - 2.20% Investment Company - 2.20% Fidelity Institutional Government Portfolio - 0.01% (e) Total Investment Company TOTAL SHORT TERM INVESTMENTS (Cost $58,216,570) Total Investments (Cost ($1,831,585,215) - 99.46% Other Assets in Excess of Liabilities - 0.54% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $82,988,584 (3.13% of net assets) at June 30, 2012. (c) Portion or all of these securities deemed illiquid. The total value of these portions amounted to $108,048,382 (4.08% of net assets) at June 30, 2012. (d) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. The total value of these securities amounted to $562,673,468 (22.25% of net assets) at June 30, 2012. Please see Note 7 for details on affiliate transactions (e) 7-day yield The cost basis of investments for federal income tax purposes at June 30, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. INVESTMENT VALUATION Corporate stocks and bonds traded on a national securities exchange or national market, except those traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”), are valued at the latest sales price thereof, or if no sale was reported on that date, the mean between the most recent quoted bid and asked price is used. All equity securities that are traded using NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sales price. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the most recent quoted bid and ask price. When market quotations are not readily available, any security or other asset is valued at its fair value as determined in good faith under procedures approved by the Board of Trustees (the “Board”). If events occur that will affect the value of a Fund’s portfolio securities before the net asset value (NAV) has been calculated (a “significant event”), the security will generally be priced using a fair value procedure. The Board has adopted specific procedures for valuing portfolio securities and delegated the responsibility of fair value determinations to the Valuation Committee. Some of the factors that may be considered by the Valuation Committee in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restriction on the disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the securities are purchased or sold. As of June 30, 2012, the Buffalo High Yield Fund held one fair valued securities, with a market value of $0 or 0.00% of total net assets. In addition, with respect to the valuation of securities principally traded on foreign markets, the Buffalo China Fund and the Buffalo International Fund use a fair value pricing service approved by the Funds’ Board which employs quantitative models to adjust for “stale” prices caused by the movement of other markets and other factors occurring after the close of the foreign markets, but before the close of the New York Stock Exchange (NYSE). Debt securities with remaining maturities of 60 days or less are normally valued at amortized cost, unless the Board determines that amortized cost does not represent fair value. Summary of Fair Value Exposure at June 30, 2012 In accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codifications (ASC) 820, Fair Value Measurements and Disclosure (ASC 820), fair value is defined as the price that a Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Funds’ investments. The inputs are summarized in the three broad levels listed below: Level 1 — Valuations based on quoted prices for investments in active markets that a Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 — Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 — Valuations based on significant unobservable inputs (including a Fund’s own assumptions and judgment in determining the fair value of investments). In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures about Fair Valued Measurements,” which amends the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers, Additionally, the guidance requires a rollforward of activities on purchases, sales, issuance and settlements of assets al liabilities measured using significant unobservable inputs (Level 3 fair value measurements). Other than requiring additional disclosures, the adoption of this new guidance did not have material impact on the financial statements. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the market place. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Non-U.S. equity securities actively traded in foreign markets may be reflected in Level 2 despite the availability of closing prices, because the Funds evaluate and determine whether those closing prices reflect fair value at the close of the NYSE or require adjustment, as described above and in Note 9—Foreign Investment Risks, to the financial statements. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurement of applicable Fund assets and liabilities by level within the fair value hierarchy as of June 30, 2012. These assets are measured on a recurring basis. Buffalo China Fund Level 1 Level 2 Level 3 Total Common Stocks - Short Term Investment - - Total* - Buffalo Discovery Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - Buffalo Flexible Income Fund Level 1 Level 2 Level 3 Total Common Stocks - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - Written Options - Buffalo Growth Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - Buffalo High Yield Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Preferred Stocks - - Preferred Stocks Financials - Convertible Bonds - - Corporate Bonds - - Short Term Investment - - Total* - Buffalo International Fund Level 1 Level 2 Level 3 Total Common Stocks - Short Term Investment - - Total* - - Buffalo Large Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - Buffalo Micro Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - Buffalo Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - Buffalo Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. The following is a reconciliation of the Buffalo Flexible Income Fund Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended June 30, 2012: Fair Value Measurement Using Significant Unobservable Inputs (Level 3) Investments in Securities Period Ended June 30, 2012 Fair Value as of 3/31/2012 $ Total unrealized gain included in earnings Total unrealized losses included in earnings - Realized gain included in earnings Realized losses included in earnings - Purchases - Sales ) Issuance - Settleements - Transfer into Level 3 - Transfer out of Level 3 ) Fair Value as of 6/30/2012 $
